Per Curiam:
The defendant’s motion for a nonsuit was granted on the ground that the execution of the bond on which the action was brought was not proved. A genuine signature for use as a standard of comparison, being the signature upon the Hunger mortgage, was established both by the certificate of acknowledgment and by the oral testimony of the notary who executed the certificate and was received in evidence. The signature upon the bond in question was stated by two qualified witnesses to have been written by the same hand that wrote the signature upon the Hunger mortgage. This was a proper way to establish the genuineness of the signature upon the bond. (Civ. Prac. Act, § 332; Turnure v. Breitung, 195 App. Div. 200; People v. Molineux, 168 N. Y. 264.) The bond should have been received in evidence. A prima facie case was, therefore, made out which should have been submitted to the jury.
The judgment should be reversed, with costs to the appellants to abide the event.
All concur. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ.
Judgment reversed on the law and new trial granted, with costs to appellants to abide event.